Name: Commission Regulation (EU) NoÃ 344/2013 of 4Ã April 2013 amending Annexes II, III, V and VI to Regulation (EC) NoÃ 1223/2009 of the European Parliament and of the Council on cosmetic products Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  chemistry;  tariff policy;  technology and technical regulations;  research and intellectual property
 Date Published: nan

 25.4.2013 EN Official Journal of the European Union L 114/1 COMMISSION REGULATION (EU) No 344/2013 of 4 April 2013 amending Annexes II, III, V and VI to Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (1), and in particular Article 31, paragraphs 1 and 2, thereof, Whereas: (1) Regulation (EC) No 1223/2009 is to apply from 11 July 2013 and will replace Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (2). However, in order to ensure a smooth transition, economic operators are allowed to place on the market cosmetic products which comply with Regulation (EC) No 1223/2009 before the date of application of that Regulation. (2) The Annexes to Regulation (EC) No 1223/2009 reflect the advancement of science at the time of the adoption of the proposal for that Regulation by the Commission on 5 February 2008. Since then, the Annexes to Directive 76/768/EEC have been amended several times. (3) Several of the amendments to the Annexes to Directive 76/768/EEC aimed to address potential risks to human health and therefore introduced the necessary measures to protect public health. Both for the sake of legal clarity and, as there is an option to comply with Regulation (EC) No 1223/2009 before 11 July 2013 as an alternative to compliance with Directive 76/768/EEC, it is therefore necessary to amend the Annexes to Regulation (EC) No 1223/2009 as well, with a view to ensuring a high level of protection of public health. (4) Also, a number of the amendments to the Annexes to Directive 76/768/EEC adapted those Annexes to technical and scientific progress, while protecting public health. As a result, the Annexes to Directive 76/768/EEC are now better adapted to technical and scientific progress than those of Regulation (EC) No 1223/2009. It is thus necessary to introduce those amendments in the Annexes to Regulation (EC) No 1223/2009 as well. (5) In some cases, the substances have not been assigned with internationally recognised nomenclatures as the International Nomenclature of Cosmetic Ingredients (INCI). However, they are identified by their perfuming names. It is therefore appropriate to indicate the perfuming names in column c of Annex III (Name of Common Ingredients Glossary). (6) Regulation (EC) No 1223/2009 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes II, III, V and VI to Regulation (EC) No 1223/2009 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 11 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 342, 22.12.2009, p. 59. (2) OJ L 262, 27.9.1976, p. 169. ANNEX (1) Annex II to Regulation (EC) No 1223/2009 is amended as follows: (a) The entry concerning reference number 167 is replaced by the following: 167 4-Aminobenzoic acid and its esters, with the free amino group 150-13-0 205-753-0 (b) The entry concerning reference number 450 is replaced by the following: 450 Verbena essential oils (Lippia citriodora Kunth.) and derivatives other than absolute when used as a fragrance ingredient 8024-12-2 285-515-0 (c) The entry concerning reference number 1136 is replaced by the following: 1136 Exudation of Myroxylon pereirae (Royle) Klotzsch (Peru balsam, crude) when used as a fragrance ingredient 8007-00-9 232-352-8 (d) Entries for the following reference numbers are added: 1329 4-[(4-Aminophenyl)(4-iminocyclohexa-2,5-dien-1-ylidene)methyl]-o-toluidine and its hydrochloride salt (Basic Violet 14; CI 42510) when used as a substance in hair dye products 3248-93-9 / 632-99-5 (HCl) 221-832-2 / 211-189-6 (HCl) 1330 4-(2,4-Dihydroxyphenylazo)benzensulphonic acid and its sodium salt (Acid Orange 6; CI 14270) when used as substance in hair dye products 2050-34-2 / 547-57-9 (Na) 218-087-0 / 208-924-8 (Na) 1331 3-Hydroxy-4-(phenylazo)-2-naphthoic acid and its calcium salt (Pigment Red 64:1; CI 15800) when used as a substance in hair dye products 27757-79-5 / 6371-76-2 (Ca) 248-638-0 / 228-899-7 (Ca) 1332 2-(6-Hydroxy-3-oxo-(3H)xanthen-9-yl)benzoic acid; Fluorescein and its disodium salt (Acid Yellow 73 sodium salt; CI 45350) when used as a substance in hair dye products 2321-07-5 / 518-47-8 (Na) 219-031-8 / 208-253-0 (Na) 1333 4 ²,5 ²-Dibromo-3 ²,6 ²-dihydroxyspiro[isobenzofuran-1(3H),9 ²-[9H]xanthene]-3-one; 4 ²,5 ²-Dibromofluorescein; (Solvent Red 72) and its disodium salt (CI 45370) when used as a substance in hair dye products 596-03-2 / 4372-02-5 (Na) 209-876-0 / 224-468-2 (Na) 1334 2-(3,6-Dihydroxy-2,4,5,7-tetrabromoxanthen-9-yl)benzoic acid; Fluorescein, 2 ²,4 ²,5 ²,7 ²-tetrabromo-; (Solvent Red 43), its disodium salt (Acid Red 87; CI 45380) and its aluminium salt (Pigment Red 90:1 Aluminium lake) when used as a substance in hair dye products 15086-94-9 / 17372-87-1 (Na) / 15876-39-8 (Al) 239-138-3 / 241-409-6 (Na) / 240-005-7 (Al) 1335 Xanthylium, 9-(2-carboxyphenyl)-3-((2-methylphenyl)amino)-6-((2-methyl-4-sulfophenyl)amino)-, inner salt and its sodium salt (Acid Violet 9; CI 45190) when used as a substance in hair dye products 10213-95-3 / 6252-76-2 (Na)  / 228-377-9 (Na) 1336 3 ²,6 ²-Dihydroxy-4 ²,5 ²-diiodospiro(isobenzofuran-1(3H),9 ²-[9H]xanthene)-3-one; (Solvent Red 73) and its sodium salt (Acid Red 95; CI 45425) when used as a substance in hair dye products 38577-97-8 / 33239-19-9 (Na) 254-010-7 / 251-419-2 (Na) 1337 2 ²,4 ²,5 ²,7 ²-Tetraiodofluorescein, its disodium salt (Acid Red 51; CI 45430) and its aluminium salt (Pigment Red 172 Aluminium lake) when used as a substance in hair dye products 15905-32-5 / 16423-68-0 (Na) / 12227-78-0 (Al) 240-046-0 / 240-474-8 (Na) / 235-440-4 (Al) 1338 1-Hydroxy-2,4-diaminobenzene (2,4-Diaminophenol) and its dihydrochloride salts (2,4-Diaminophenol HCl) when used as a substance in hair dye products 95-86-3 / 137-09-7 (HCl) 202-459-4 / 205-279-4 (HCl) 1339 1,4-Dihydroxybenzene (Hydroquinone), with the exception of entry 14 in Annex III 123-31-9 204-617-8 1340 [4-[[4-Anilino-1-naphthyl][4-(dimethylamino)phenyl]methylene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride (Basic Blue 26; CI 44045) when used as a substance in hair dye products 2580-56-5 219-943-6 1341 Disodium 3-[(2,4-dimethyl-5-sulphonatophenyl)azo]-4-hydroxynaphthalene-1-sulphonate (Ponceau SX; CI 14700) when used as a substance in hair dye products 4548-53-2 224-909-9 1342 Trisodium tris[5,6-dihydro-5-(hydroxyimino)-6-oxonaphthalene-2-sulphonato(2-)- N5,O6]ferrate(3-); (Acid Green 1; CI 10020) when used as a substance in hair dye products 19381-50-1 243-010-2 1343 4-(Phenylazo)resorcinol (Solvent Orange 1; CI 11920) and its salts when used as a substance in hair dye products 2051-85-6 218-131-9 1344 4-[(4-Ethoxyphenyl)azo]naphthol (Solvent Red 3; CI 12010) and its salts when used as a substance in hair dye products 6535-42-8 229-439-8 1345 1-[(2-Chloro-4-nitrophenyl)azo]-2-naphthol (Pigment Red 4; CI 12085) and its salts when used as a substance in hair dye products 2814-77-9 220-562-2 1346 3-Hydroxy-N-(o-tolyl)-4-[(2,4,5-trichlorophenyl)azo]naphthalene-2-carboxamide (Pigment Red 112; CI 12370) and its salts when used as a substance in hair dye products 6535-46-2 229-440-3 1347 N-(5-Chloro-2,4-dimethoxyphenyl)-4-[[5-[(diethylamino)sulphonyl]-2-methoxyphenyl]azo]-3-hydroxynaphthalene-2-carboxamide (Pigment Red 5; CI 12490) and its salts when used as a substance in hair dye products 6410-41-9 229-107-2 1348 Disodium 4-[(5-chloro-4-methyl-2-sulphonatophenyl)azo]-3-hydroxy-2-naphthoate (Pigment Red 48; CI 15865) when used as a substance in hair dye products 3564-21-4 222-642-2 1349 Calcium 3-hydroxy-4-[(1-sulphonato-2-naphthyl)azo]-2-naphthoate (Pigment Red 63:1; CI 15880) when used as a substance in hair dye products 6417-83-0 229-142-3 1350 Trisodium 3-hydroxy-4-(4 ²-sulphonatonaphthylazo)naphthalene-2,7-disulphonate (Acid Red 27; CI 16185) when used as a substance in hair dye products 915-67-3 213-022-2 1351 2,2 ²-[(3,3 ²-Dichloro[1,1 ²-biphenyl]-4,4 ²-diyl)bis(azo)]bis[N-(2,4-dimethylphenyl)-3-oxobutyramide] (Pigment Yellow 13; CI 21100) when used as a substance in hair dye products 5102-83-0 225-822-9 1352 2,2 ²-[Cyclohexylidenebis[(2-methyl-4,1-phenylene)azo]]bis[4-cyclohexylphenol] (Solvent Yellow 29; CI 21230) when used as a substance in hair dye products 6706-82-7 229-754-0 1353 1-((4-Phenylazo)phenylazo)-2-naphthol (Solvent Red 23; CI 26100) when used as a substance in hair dye products 85-86-9 201-638-4 1354 Tetrasodium 6-amino-4-hydroxy-3-[[7-sulphonato-4-[(4-sulphonatophenyl)azo]-1-naphthyl]azo]naphthalene-2,7-disulphonate (Food Black 2; CI 27755) when used as a substance in hair dye products 2118-39-0 218-326-9 1355 Ethanaminium, N-(4-((4-diethylamino)phenyl)(2,4-disulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-N-ethyl-, hydroxide, inner salt, sodium salt (Acid Blue 1; CI 42045) when used as a substance in hair dye products 129-17-9 204-934-1 1356 Ethanaminium, N-(4-((4-diethylamino)phenyl)(5-hydroxy-2,4-disulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-N-ethyl-, hydroxide, inner salt, calcium salt (2:1) (Acid Blue 3; CI 42051) when used as a substance in hair dye products 3536-49-0 222-573-8 1357 Benzenemethanaminium, N-ethyl-N-(4-((4-(ethyl((3-sulfophenyl)methyl)amino)phenyl)(4-hydroxy-2-sulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-3-sulfo-, hydroxide, inner salt, disodium salt (Fast Green FCF; CI 42053) when used as a substance in hair dye products 2353-45-9 219-091-5 1358 1,3-Isobenzofurandione, reaction products with methylquinoline and quinoline (Solvent Yellow 33; CI 47000) when used as a substance in hair dye products 8003-22-3 232-318-2 1359 Nigrosine (CI 50420) when used as a substance in hair dye products 8005-03-6  1360 8,18-Dichloro-5,15-diethyl-5,15-dihydrodiindolo[3,2-b:3 ²,2 ²-m]triphenodioxazine (Pigment Violet 23; CI 51319) when used as a substance in hair dye products 6358-30-1 228-767-9 1361 1,2-Dihydroxyanthraquinone (Pigment Red 83; CI 58000) when used as a substance in hair dye products 72-48-0 200-782-5 1362 Trisodium 8-hydroxypyrene-1,3,6-trisulphonate (Solvent Green 7; CI 59040) when used as a substance in hair dye products 6358-69-6 228-783-6 1363 1-Hydroxy-4-(p-toluidino)anthraquinone (Solvent Violet 13; CI 60725) when used as a substance in hair dye products 81-48-1 201-353-5 1364 1,4-bis(p-Tolylamino)anthraquinone (Solvent Green 3; CI 61565) when used as a substance in hair dye products 128-80-3 204-909-5 1365 6-Chloro-2-(6-chloro-4-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-4-methylbenzo[b]thiophene-3(2H)-one (VAT Red 1; CI 73360) when used as a substance in hair dye products 2379-74-0 219-163-6 1366 5,12-Dihydroquino[2,3-b]acridine-7,14-dione (Pigment Violet 19; CI 73900) when used as a substance in hair dye products 1047-16-1 213-879-2 1367 (29H,31H-Phthalocyaninato(2-)- N29,N30,N31,N32)copper (Pigment Blue 15; CI 74160) when used as a substance in hair dye products 147-14-8 205-685-1 1368 Disodium [29H,31H-phthalocyaninedisulphonato(4-)- N29,N30,N31,N32]cuprate(2-) (Direct Blue 86; CI 74180) when used as a substance in hair dye products 1330-38-7 215-537-8 1369 Polychloro copper phthalocyanine (Pigment Green 7; CI 74260) when used as a substance in hair dye products 1328-53-6 215-524-7 1370 Diethylene glycol (DEG); 2,2 ²-oxydiethanol for traces level, see Annex III 111-46-6 203-872-2 1371 Phytonadione [INCI] / phytomenadione [INN] 84-80-0 / 81818-54-4 201-564-2 / 279-833-9 1372 2-Aminophenol (o-Aminophenol; CI 76520) and its salts 95-55-6 / 67845-79-8 / 51-19-4 202-431-1 / 267-335-4 (2) Annex III to Regulation (EC) No 1223/2009 is amended as follows: (a) The entries concerning reference numbers 8, 9 and 10 are replaced by the following: 8 N-substituted derivatives of p-Phenylenediamine and their salts; N-substituted derivatives of o-Phenylenediamine (1), with exception of those derivatives listed elsewhere in this Annex and under reference numbers 1309, 1311, and 1312 in Annex II Hair dye substance in oxidative hair dye products (a) General use (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines. Do not use to dye eyelashes or eyebrows  (b) Professional use For (a) and (b): After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 3 % calculated as free base (b) To be printed on the label: The mixing ratio. For professional use only Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines. Wear suitable gloves  8a p-Phenylenediamine and its salts p-Phenylenediamine; p-Phenylenediamine HCl; p-Phenylenediamine Sulphate 106-50-3 / 624-18-0 / 16245-77-5 203-404-7 / 210-834-9 / 240-357-1 Hair dye substance in oxidative hair dye products (a) General use (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines. Do not use to dye eyelashes or eyebrows.  (b) Professional use For (a) and (b): After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 2 % calculated as free base (b) To be printed on the label: The mixing ratio. For professional use only. Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines. Wear suitable gloves.  9 Methylphenylenediamines, their N-substituted derivatives and their salts (1) with the exception of the substance under reference number 9a in this annex and substances under reference numbers 364, 1310 and 1313 in Annex II Hair dye substance in oxidative hair dye products (a) General use (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines (toluenediamines). Do not use to dye eyelashes or eyebrows.  (b) Professional use For (a) and (b): After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 5 % calculated as free base (b) To be printed on the label: The mixing ratio. For professional use only Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines (toluenediamines). Wear suitable gloves.  9a Toluene-2,5-diamine and its salts Toluene-2,5-Diamine Toluene-2,5-Diamine Sulfate 95-70-5 / 615-50-9 202-442-1 / 210-431-8 Hair dye substance in oxidative hair dye products (a) General use (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines (toluenediamines). Do not use to dye eyelashes or eyebrows.  (b) Professional use For (a) and (b): After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 4 % calculated as free base (b) To be printed on the label: The mixing ratio. For professional use only Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past. Contains phenylenediamines (toluenediamines). Wear suitable gloves.  10 (b) The entry concerning reference number 12 is replaced by the following: 12 Hydrogen peroxide and other compounds or mixtures that release hydrogen peroxide, including carbamide peroxide and zinc peroxide Hydrogen peroxide 7722-84-1 231-765-0 (a) Hair products (a) 12 % of H2O2 (40 volumes), present or released (a) Wear suitable gloves (b) Skin products (b) 4 % of H2O2, present or released (a) (b) (c) (e) Contains hydrogen peroxide Avoid contact with eyes Rinse immediately if product comes into contact with them. (c) Nail hardening products (c) 2 % of H2O2, present or released (d) Oral products, including mouth rinse, tooth paste and tooth whitening or bleaching products (d)  ¤ 0,1 % of H2O2, present or released (e) Tooth whitening or bleaching products (e) > 0,1 %  ¤ 6 % of H2O2, present or released (e) To be only sold to dental practitioners. For each cycle of use, first use by dental practitioners as defined under Directive 2005/36/EC (2) or under their direct supervision if an equivalent level of safety is ensured. Afterwards to be provided to the consumer to complete the cycle of use. Not to be used on a person under 18 years of age. (e) Concentration of H2O2 present or released indicated in percentage. Not to be used on a person under 18 years of age. To be only sold to dental practitioners. For each cycle of use, the first use to be only done by dental practitioners or under their direct supervision if an equivalent level of safety is ensured. Afterwards to be provided to the consumer to complete the cycle of use. (c) The entry concerning reference number 14 is replaced by the following: 14 Hydroquinone Hydroquinone 123-31-9 204-617-8 Artificial nail systems 0,02 % (after mixing for use) Professional use only  For professional use only  Avoid skin contact  Read directions for use carefully (d) The entry concerning reference number 16 is replaced by the following: 16 1-Naphthol and its salts 1-Naphthol 90-15-3 201-969-4 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1 % calculated as free base To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (e) The entry concerning reference number 22 is replaced by the following: 22 Resorcinol Resorcinol 108-46-3 203-585-2 (a) Hair dye substance in oxidative hair dye products (a) 1. General use (a) 1. To be printed on the label: The mixing ratio. Contains resorcinol. Rinse hair well after application. Do not use to dye eyelashes or eyebrows. Rinse eyes immediately if product comes into contact with them. Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  2. Professional use For 1 and 2: After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 2,5 % calculated as free base 2. To be printed on the label: The mixing ratio. For professional use only. Contains resorcinol. Rinse eyes immediately if product comes into contact with them. Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair lotions and shampoos (b) 0,5 % (b) Contains resorcinol (f) The entries concerning reference numbers 26 to 43 are replaced by the following: 26 Ammonium monofluorophosphate Ammonium Monofluorophosphate 20859-38-5 / 66115-19-3  /  Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium monofluorophosphate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  27 Disodium fluorophosphate Sodium Monofluorophosphate 10163-15-2 / 7631-97-2 233-433-0 / 231-552-2 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium monofluorophosphate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  28 Dipotassium fluorophosphate Potassium Monofluorophosphate 14104-28-0 237-957-0 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium monofluorophosphate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  29 Calcium fluorophosphate Calcium Monofluorophosphate 7789-74-4 232-187-1 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains calcium monofluorophosphate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  30 Calcium fluoride Calcium Fluoride 7789-75-5 232-188-7 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains calcium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  31 Sodium fluoride Sodium Fluoride 7681-49-4 231-667-8 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  32 Potassium fluoride Potassium Fluoride 7789-23-3 232-151-5 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  33 Ammonium fluoride Ammonium Fluoride 12125-01-8 235-185-9 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  34 Aluminium fluoride Aluminum Fluoride 7784-18-1 232-051-1 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains aluminium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  35 Tin difluoride Stannous Fluoride 7783-47-3 231-999-3 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains stannous fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  36 Hexadecyl ammonium fluoride Cetylamine Hydrofluoride 3151-59-5 221-588-7 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains Cetylamine hydrofluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  37 3-(N-Hexadecyl-N-2-hydroxyethylammonio)propylbis(2-hydroxyethyl) ammonium difluoride    Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains 3-(N-Hexadecyl-N-2-hydroxyethylammonio) propylbis (2-hydroxyethyl) ammonium difluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  38 N,N ²,N ²-Tris(polyoxyethylene)-N-hexadecylpropylenediamine dihydrofluoride    Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains N,N ²,N ²-tris(polyoxyethylene)-N-hexadecylpropylenediamine dihydrofluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  39 9-Octadecen-1-amine hydrofluoride Octadecenyl-Ammonium Fluoride 36505-83-6  Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains octadecenyl-ammonium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  40 Disodium hexafluorosilicate Sodium Fluorosilicate 16893-85-9 240-934-8 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium fluorosilicate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  41 Dipotassium hexafluorosilicate Potassium Fluorosilicate 16871-90-2 240-896-2 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium fluorosilicate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  42 Ammonium hexafluorosilicate Ammonium Fluorosilicate 16919-19-0 240-968-3 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium fluorosilicate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  43 Magnesium hexafluorosilicate Magnesium Fluorosilicate 16949-65-8 241-022-2 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains magnesium fluorosilicate. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  (g) The entry concerning reference number 45 is replaced by the following: 45 Benzyl alcohol (3) Benzyl Alcohol 100-51-6 202-859-9 (a) Solvent (a) For purposes other than inhibiting the development of microorganisms in the product. This purpose has to be apparent from the presentation of the product. (b) Fragrance/aromatic compositions/their raw materials (b) The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products. (h) The entry concerning reference number 47 is replaced by the following: 47 3-Pyridinemethanol hydrofluoride Nicomethanol Hydrofluoride 62756-44-9  Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains nicomethanol hydrofluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  (i) The entry concerning reference number 56 is replaced by the following: 56 Magnesium fluoride Magnesium Fluoride 7783-40-6 231-995-1 Oral products 0,15 % calculated as F. When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains magnesium fluoride. For any toothpaste with compounds containing fluorine in a concentration of 0,1 to 0,15 % calculated as F unless it is already labelled as contra-indicated for children (e.g. for adult use only ) the following labelling is obligatory: Children of 6 years and younger: use a pea-sized amount for supervised brushing to minimise swallowing. In case of intake of fluoride from other sources consult a dentist or doctor.  (j) The entry concerning reference number 68 is replaced by the following: 68 (k) The entries concerning reference numbers 72 and 73 are replaced by the following: 72 7-Hydroxycitronellal Hydroxycitronellal 107-75-5 203-518-7 (a) Oral products (a) (b) The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products (b) Other products (b) 1,0 % 73 Phenol, 2-methoxy-4-(1-propenyl) Isoeugenol 97-54-1 / 5932-68-3 202-590-7 / 227-678-2 (a) Oral products (a) (b) The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products (b) Other products (b) 0,02 % (l) The entries concerning reference numbers 88 and 89 are replaced by the following: 88 d-Limonene(4R)-1-Methyl-4-(1-methylethenyl) cyclohexene Limonene 5989-27-5 227-813-5 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products Peroxide value less than 20 mmoles/L (4) 89 Methyl Oct-2-ynoate; Methyl heptine carbonate Methyl 2-Octynoate 111-12-6 203-836-6 (a) Oral products (a) (b) The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products (b) Other products (b) 0,01 % when used alone When present in combination with methyl octine carbonate, the combined level in the finished product shall not exceed 0,01 % (of which methyl octine carbonate shall not be more than 0,002 %) (m) The following entries concerning reference numbers 103 to 205 are inserted: 103 Abies alba oil and extract Abies Alba Cone Oil; Abies Alba Cone Extract; Abies Alba Leaf Oil; Abies Alba Leaf Cera; Abies Alba Needle Extract; Abies Alba Needle Oil 90028-76-5 289-870-2 Peroxide value less than 10 mmoles/L (5) 104 105 Abies pectinata oil and extract Abies Pectinata Oil; Abies Pectinata Leaf Extract; Abies Pectinata Needle Extract Abies Pectinata Needle Oil 92128-34-2 295-728-0 Peroxide value less than 10 mmoles/L (5) 106 Abies sibirica oil and extract Abies Sibirica Oil; Abies Sibirica Needle Extract Abies Sibirica Needle Oil 91697-89-1 294-351-9 Peroxide value less than 10 mmoles/L (5) 107 Abies balsamea oil and extract Abies Balsamea Needle Oil; Abies Balsamea Needle Extract Abies Balsamea Resin; Abies Balsamea Extract Abies Balsamea Balsam Extract 85085-34-3 285-364-0 Peroxide value less than 10 mmoles/L (5) 108 Pinus mugo pumilio oil and extract Pinus Mugo Pumilio Twig Leaf Extract; Pinus Mugo Pumilio Twig Leaf Oil 90082-73-8 290-164-1 Peroxide value less than 10 mmoles/L (5) 109 Pinus mugo oil and extract Pinus Mugo Leaf Oil Pinus Mugo Twig Leaf Extract Pinus Mugo Twig Oil 90082-72-7 290-163-6 Peroxide value less than 10 mmoles/L (5) 110 Pinus sylvestris oil and extract Pinus Sylvestris Oil; Pinus Sylvestris Leaf extract; Pinus Sylvestris Leaf Oil; Pinus Sylvestris Leaf Water; Pinus Sylvestris Cone Extract; Pinus Sylvestris Bark Extract; Pinus Sylvestris Bud Extract Pinus Sylvestris Twig Leaf Extract Pinus Sylvestris twig Leaf Oil 84012-35-1 281-679-2 Peroxide value less than 10 mmoles/L (5) 111 Pinus nigra oil and extract Pinus Nigra Bud/Needle Extract Pinus Nigra Twig Leaf Extract Pinus Nigra Twig Leaf Oil 90082-74-9 290-165-7 Peroxide value less than 10 mmoles/L (5) 112 Pinus palustris oil and extract Pinus Palustris Leaf Extract; Pinus Palustris Oil Pinus Palustris Twig Leaf Extract Pinus Palustris Twig Leaf Oil 97435-14-8 / 8002-09-3 306-895-7 /  Peroxide value less than 10 mmoles/L (5) 113 Pinus pinaster oil and extract Pinus Pinaster Twig Leaf Oil; Pinus Pinaster Twig Leaf Extract 90082-75-0 290-166-2 Peroxide value less than 10 mmoles/L (5) 114 Pinus pumila oil and extract Pinus Pumila Twig Leaf Extract Pinus Pumila Twig Leaf Oil 97676-05-6 307-681-6 Peroxide value less than 10 mmoles/L (5) 115 Pinus species oil and extract Pinus Strobus Bark Extract; Pinus Strobus Cone Extract; Pinus Strobus Twig Oil Pinus Species Twig Leaf Extract Pinus Species Twig Leaf Oil 94266-48-5 304-455-9 Peroxide value less than 10 mmoles/L (5) 116 Pinus cembra oil and extract Pinus Cembra Twig Leaf Oil Pinus Cembra Twig Leaf Extract 92202-04-5 296-036-1 Peroxide value less than 10 mmoles/L (5) 117 Pinus cembra extract acetylated Pinus Cembra Twig Leaf Extract Acetylated 94334-26-6 305-102-1 Peroxide value less than 10 mmoles/L (5) 118 Picea mariana oil and extract Picea Mariana Leaf Extract; Picea Mariana Leaf Oil 91722-19-9 294-420-3 Peroxide value less than 10 mmoles/L (5) 119 Thuja occidentalis oil and extract Thuja Occidentalis Bark Extract; Thuja Occidentalis Leaf; Thuja Occidentalis Leaf Extract; Thuja Occidentalis Leaf Oil; Thuja Occidentalis Stem Extract; Thuja Occidentalis Stem Oil; Thuja Occidentalis Root Extract 90131-58-1 290-370-1 Peroxide value less than 10 mmoles/L (5) 120 121 3-Carene; 3,7,7-Trimethylbicyclo[4.1.0]hept-3-ene (isodiprene) 13466-78-9 236-719-3 Peroxide value less than 10 mmoles/L (5) 122 Cedrus atlantica oil and extract Cedrus Atlantica Bark Extract; Cedrus Atlantica Bark Oil; Cedrus Atlantica Bark Water; Cedrus Atlantica Leaf Extract; Cedrus Atlantica Wood Extract; Cedrus Atlantica Wood Oil 92201-55-3 295-985-9 Peroxide value less than 10 mmoles/L (5) 123 Cupressus sempervirens oil and extract Cupressus Sempervirens Leaf Oil; Cupressus Sempervirens Bark Extract; Cupressus Sempervirens Cone Extract; Cupressus Sempervirens Fruit Extract; Cupressus Sempervirens Leaf Extract; Cupressus Sempervirens Leaf/Nut/Stem Oil; Cupressus Sempervirens Leaf/Stem Extract; Cupressus Sempervirens Leaf Water; Cupressus Sempervirens Seed Extract; Cupressus Sempervirens Oil 84696-07-1 283-626-9 Peroxide value less than 10 mmoles/L (5) 124 Turpentine gum (Pinus spp.) Turpentine 9005-90-7 232-688-5 Peroxide value less than 10 mmoles/L (5) 125 Turpentine oil and rectified oil Turpentine 8006-64-2 232-350-7 Peroxide value less than 10 mmoles/L (5) 126 Turpentine, steam distilled (Pinus spp.) Turpentine 8006-64-2 232-350-7 Peroxide value less than 10 mmoles/L (5) 127 Terpene alcohols acetates Terpene alcohols acetates 69103-01-1 273-868-3 Peroxide value less than 10 mmoles/L (5) 128 Terpene hydrocarbons Terpene hydrocarbons 68956-56-9 273-309-3 Peroxide value less than 10 mmoles/L (5) 129 Terpenes and terpenoids with the exception of limonene (d-, l-, and dl-isomers) listed under reference numbers 88, 167 and 168 of this Annex III Terpenes and terpenoids 65996-98-7 266-034-5 Peroxide value less than 10 mmoles/L (5) 130 Terpenes and terpenoids 68917-63-5 272-842-9 Peroxide value less than 10 mmoles/L (5) 131 alpha-Terpinene; p-Mentha-1,3-diene alpha-Terpinene 99-86-5 202-795-1 Peroxide value less than 10 mmoles/L (5) 132 gamma-Terpinene; p-Mentha-1,4-diene gamma-Terpinene 99-85-4 202-794-6 Peroxide value less than 10 mmoles/L (5) 133 Terpinolene; p-Mentha-1,4(8)-diene Terpinolene 586-62-9 209-578-0 Peroxide value less than 10 mmoles/L (5) 134 1,1,2,3,3,6-Hexamethylindan-5-yl methyl ketone Acetyl Hexamethyl indan 15323-35-0 239-360-0 (a) Leave-on products (b) Rinse-off products (a) 2 % 135 Allyl butyrate; 2-Propenyl Butanoate Allyl butyrate 2051-78-7 218-129-8 Level of free allyl alcohol in the ester shall be less than 0,1 % 136 Allyl cinnamate; 2-Propenyl 3-Phenyl-2-propenoate Allyl cinnamate 1866-31-5 217-477-8 Level of free allyl alcohol in the ester shall be less than 0,1 % 137 Allyl cyclohexylacetate; 2-Propenyl Cyclohexane acetate Allyl cyclohexylacetate 4728-82-9 225-230-0 Level of free allyl alcohol in the ester shall be less than 0,1 % 138 Allyl cyclohexylpropionate; 2-Propenyl 3-Cyclohexanepropanoate Allyl cyclohexylpropionate 2705-87-5 220-292-5 Level of free allyl alcohol in the ester shall be less than 0,1 % 139 Allyl heptanoate; 2-Propenyl heptanoate Allyl heptanoate 142-19-8 205-527-1 Level of free allyl alcohol in the ester shall be less than 0,1 % 140 Allyl hexanoate Allyl Caproate 123-68-2 204-642-4 Level of free allyl alcohol in the ester shall be less than 0,1 % 141 Allyl isovalerate; 2-Propenyl 3-Methylbutanoate Allyl isovalerate 2835-39-4 220-609-7 Level of free allyl alcohol in the ester shall be less than 0,1 % 142 Allyl octanoate; 2-Allyl caprylate Allyl octanoate 4230-97-1 224-184-9 Level of free allyl alcohol in the ester shall be less than 0,1 % 143 Allyl phenoxyacetate; 2-Propenyl Phenoxyacetate Allyl phenoxyacetate 7493-74-5 231-335-2 Level of free allyl alcohol in the ester shall be less than 0,1 % 144 Allyl phenylacetate; 2-Propenyl Benzeneacetate Allyl phenylacetate 1797-74-6 217-281-2 Level of free allyl alcohol in the ester shall be less than 0,1 % 145 Allyl 3,5,5-trimethylhexanoate Allyl 3,5,5-trimethylhexanoate 71500-37-3 275-536-3 Level of free allyl alcohol in the ester shall be less than 0,1 % 146 Allyl cyclohexyloxyacetate Allyl cyclohexyloxyacetate 68901-15-5 272-657-3 Level of free allyl alcohol in the ester shall be less than 0,1 % 147 Allyl isoamyloxyacetate Isoamyl Allylglycolate 67634-00-8 266-803-5 Level of free allyl alcohol in the ester shall be less than 0,1 % 148 Allyl 2-methylbutoxyacetate Allyl 2-methylbutoxyacetate 67634-01-9 266-804-0 Level of free allyl alcohol in the ester shall be less than 0,1 % 149 Allyl nonanoate Allyl nonanoate 7493-72-3 231-334-7 Level of free allyl alcohol in the ester shall be less than 0,1 % 150 Allyl propionate Allyl propionate 2408-20-0 219-307-8 Level of free allyl alcohol in the ester shall be less than 0,1 % 151 Allyl trimethylhexanoate Allyl trimethylhexanoate 68132-80-9 268-648-9 Level of free allyl alcohol in the ester shall be less than 0,1 % 151a Allyl phenethyl ether Allyl phenethyl ether 14289-65-7 238-212-2 Level of free allyl alcohol in the ether shall be less than 0,1 % 152 Allyl heptine carbonate (allyl oct-2-ynoate) Allyl heptine carbonate 73157-43-4 277-303-1 0,002 % This material shall not be used in combination with any other 2-alkynoic acid ester (e.g. methyl heptine carbonate) 153 Amylcyclopentenone; 2-Pentylcyclopent-2-en-1-one Amylcyclopentenone 25564-22-1 247-104-4 0,1 % 154 Myroxylon balsamum var. pereirae; extracts and distillates; Balsam Peru oil, absolute and anhydrol (Balsam Oil Peru) 8007-00-9 232-352-8 0,4 % 155 4-tert.-Butyldihydrocinnamaldehyde; 3-(4-tert-Butylphenyl)propionaldehyde 4-tert.-Butyldihydrocinnamaldehyde 18127-01-0 242-016-2 0,6 % 156 Cuminum cyminum oil and extract Cuminum Cyminum Fruit Oil; Cuminum Cyminum Fruit Extract; Cuminum Cyminum Seed Oil; Cuminum Cyminum Seed Extract; Cuminum Cyminum Seed Powder 84775-51-9 283-881-6 (a) Leave-on products (a) 0,4 % of Cumin oil (b) Rinse-off products 157 cis-Rose ketone-1 (6); (Z)-1-(2,6,6-Trimethyl-2-cyclohexen-1-yl)-2-buten-1-one (cis-alpha-Damascone) Alpha-Damascone 23726-94-5 / 43052-87-5 245-845-8 /  (a) Oral products (b) Other products (b) 0,02 % 158 trans-Rose ketone-2 (6); (E)-1-(2,6,6-Trimethyl-1-cyclohexen-1-yl)-2-buten-1-one (trans-beta-Damascone) trans-Rose ketone-2 23726-91-2 245-842-1 (a) Oral products (b) Other products (b) 0,02 % 159 trans-Rose ketone-5 (6); (E)-1-(2,4,4-Trimethyl-2-cyclohexen-1-yl)-2-buten-1-one (Isodamascone) trans-Rose ketone-5 39872-57-6 254-663-8 0,02 % 160 Rose ketone-4 (6); 1-(2,6,6-Trimethylcyclohexa-1,3-dien-1-yl)-2-buten-1-one (Damascenone) Rose ketone-4 23696-85-7 245-833-2 (a) Oral products (b) Other products (b) 0,02 % 161 Rose ketone-3 (6); 1-(2,6,6-Trimethyl-3-cyclohexen-1-yl)-2-buten-1-one (Delta-Damascone) Delta-Damascone 57378-68-4 260-709-8 (a) Oral products (b) Other products (b) 0,02 % 162 cis-Rose ketone-2 (6); (Z)-1-(2,6,6-Trimethyl-1-cyclohexen-1-yl)-2-buten-1-one (cis-beta-Damascone) cis-Rose ketone-2 23726-92-3 245-843-7 (a) Oral products (b) Other products (b) 0,02 % 163 trans-Rose ketone-1 (6); (E)-1-(2,6,6-Trimethyl-2-cyclohexen-1-yl)-2-buten-1-one (trans-alpha-Damascone) trans-Rose ketone-1 24720-09-0 246-430-4 (a) Oral products (b) Other products (b) 0,02 % 164 Rose ketone-5 (6); 1-(2,4,4-Trimethyl-2-cyclohexen-1-yl)-2-buten-1-one Rose ketone-5 33673-71-1 251-632-0 0,02 % 165 trans-Rose ketone-3 (6); 1-(2,6,6-Trimethyl-3-cyclohexen-1-yl)-2-buten-1-one (trans-delta-Damascone) trans-Rose ketone-3 71048-82-3 275-156-8 (a) Oral products (b) Other products (b) 0,02 % 166 trans-2-hexenal trans-2-hexenal 6728-26-3 229-778-1 (a) Oral products (b) Other products (b) 0,002 % 167 l-Limonene; (S)-p-Mentha-1,8-diene Limonene 5989-54-8 227-815-6 Peroxide value less than 20 mmoles/L (5) 168 dl-Limonene (racemic); 1,8(9)-p-Menthadiene; p-Mentha-1,8-diene (Dipentene) Limonene 138-86-3 205-341-0 Peroxide value less than 20 mmoles/L (5) 169 p-Mentha-1,8-dien-7-al Perillaldehyde 2111-75-3 218-302-8 (a) Oral products (b) Other products (b) 0,1 % 170 Isobergamate; Menthadiene-7-methyl formate Isobergamate 68683-20-5 272-066-0 0,1 % 171 Methoxy dicyclopentadiene carboxaldehyde; Octahydro-5-methoxy-4,7-Methano-1H-indene-2-carboxaldehyde Scentenal 86803-90-9  0,5 % 172 3-Methylnon-2-enenitrile 3-Methylnon-2-enenitrile 53153-66-5 258-398-9 0,2 % 173 Methyl octine carbonate; Methyl non-2-ynoate Methyl octine carbonate 111-80-8 203-909-2 (a) Oral products (b) Other products (b) 0,002 % when used alone. When present in combination with methyl heptine carbonate, the combined level in the finished product shall not exceed 0,01 % (of which methyl octine carbonate shall not be more than 0,002 %) 174 Amylvinylcarbinyl acetate; 1-Octen-3-yl acetate Amylvinylcarbinyl acetate 2442-10-6 219-474-7 (a) Oral products (b) Other products (b) 0,3 % 175 Propylidenephthalide; 3-Propylidenephthalide Propylidenephthalide 17369-59-4 241-402-8 (a) Oral products (b) Other products (b) 0,01 % 176 Isocyclogeraniol; 2,4,6-Trimethyl-3-cyclohexene-1-methanol Isocyclogeraniol 68527-77-5 271-282-2 0,5 % 177 2-Hexylidene cyclopentanone 2-Hexylidene cyclopentanone 17373-89-6 241-411-7 (a) Oral products (b) Other products (b) 0,06 % 178 Methyl heptadienone; 6-Methyl-3,5-heptadien-2-one Methyl heptadienone 1604-28-0 216-507-7 (a) Oral products (b) Other products (b) 0,002 % 179 p-methylhydrocinnamic aldehyde; Cresylpropionaldehyde; p-Methyldihydrocinnamaldehyde p-methylhydrocinnamic aldehyde 5406-12-2 226-460-4 0,2 % 180 Liquidambar orientalis oil and extract (styrax) Liquidambar Orientalis Resin Extract; Liquidambar Orientalis Balsam Extract; Liquidambar Orientalis Balsam Oil 94891-27-7 305-627-6 0,6 % 181 Liquidambar styraciflua oil and extract (styrax) Liquidambar Styraciflua Oil; Liquidambar Styraciflua Balsam Extract; Liquidambar Styraciflua Balsam Oil 8046-19-3 94891-28-8 232-458-4 305-628-1 0,6 % 182 1-(5,6,7,8-Tetrahydro-3,5,5,6,8,8,-hexamethyl-2-naphthyl)ethan-1-one (AHTN) Acetyl hexamethyl tetralin 21145-77-7 / 1506-02-1 244-240-6 / 216-133-4 All cosmetic products with the exception of oral products (a) leave-on products: 0,1 % except: hydroalcoholic products: 1 % fine fragrance: 2,5 % fragrance cream: 0,5 % (b) rinse-off products: 0,2 % 183 Commiphora erythrea Engler var. glabrescens Engler gum extract and oil Opoponax oil 93686-00-1 297-649-7 0,6 % 184 Opopanax chironium resin 93384-32-8 0,6 % 185 Benzene, methyl- Toluene 108-88-3 203-625-9 Nail products 25 % Keep out of reach of children To be used by adults only 186 2,2 ²-oxydiethanol Diethylene glycol (DEG) Diethylene glycol 111-46-6 203-872-2 As traces in ingredients 0,1 % 187 Diethylene glycol monobutyl ether (DEGBE) Butoxydiglycol 112-34-5 203-961-6 Solvent in hair dye products 9 % No use in aerosol dispensers (sprays) 188 Ethylene glycol monobutyl ether (EGBE) Butoxyethanol 111-76-2 203-905-0 (a) Solvent in oxidative hair dye products (a) 4,0 % (a) (b) No use in aerosol dispensers (sprays) (b) Solvent in non-oxidative hair dye products (b) 2,0 % 189 Trisodium 5-hydroxy-1-(4-sulphophenyl)-4-(4-sulphophenylazo)pyrazole-3-carboxylate and aluminium lake (7); (CI 19140) Acid Yellow 23; Acid Yellow 23 Aluminum lake 1934-21-0 / 12225-21-7 217-699-5 / 235-428-9 Hair dye substance in non-oxidative hair dye products 0,5 % 190 Benzenemethanaminium, N-ethyl-N-[4-[[4-[ethyl-[(3-sulfophenyl)-methyl]-amino]-phenyl](2-sulfophenyl)methylene]-2,5-cyclohexadien-1-ylidene]-3-sulfo, inner salts, disodium salt and its ammonium and aluminium salts (7); (CI 42090) Acid Blue 9; Acid Blue 9 Ammonium Salt; Acid Blue 9 Aluminum Lake 3844-45-9 / 2650-18-2 / 68921-42-6 223-339-8 / 220-168-0 / 272-939-6 Hair dye substance in non-oxidative hair dye products 0,5 % 191 Disodium 6-hydroxy-5-[(2-methoxy-4-sulphonato-m-tolyl)azo]naphthalene-2-sulphonate (7); (CI 16035) Curry Red 25956-17-6 247-368-0 Hair dye substance in non-oxidative hair dye products 0,4 % 192 Trisodium 1-(1-naphthylazo)-2-hydroxynaphthalene-4 ²,6,8-trisulphonate and aluminium lake (7); (CI 16255) Acid Red 18; Acid Red 18 Aluminum Lake 2611-82-7 / 12227-64-4 220-036-2 / 235-438-3 Hair dye substance in non-oxidative hair dye products 0,5 % 193 Hydrogen 3,6-bis(diethylamino)-9-(2,4-disulphonatophenyl)xanthylium, sodium salt (7); (CI 45100) Acid Red 52 3520-42-1 222-529-8 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 %. (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 0,6 % 194 Glyoxal Glyoxal 107-22-2 203-474-9 100 mg/kg 195 Sodium 1-amino-4-(cyclohexylamino)-9,10-dihydro-9,10-dioxoanthracene-2-sulphonate (7); (CI 62045) Acid Blue 62 4368-56-3 224-460-9; Hair dye substance in non-oxidative hair dye products 0,5 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 196 Verbena absolute (Lippia citriodora Kunth.) 8024-12-2  0,2 % 197 Ethyl-N-alpha-dodecanoyl-L-arginate hydrochloride (8) Ethyl Lauroyl Arginate HCl 60372-77-2 434-630-6 (a) soap (b) anti-dandruff shampoos (c) deodorants, not in form of spray 0,8 % For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product 201 Phenol, 2-Chloro-6-(ethylamino)-4-nitro- 2-Chloro-6-ethylamino-4-nitrophenol 131657-78-8 411-440-1 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 3,0 % (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 202 See 226 203 6-Methoxy-N2-methyl-2,3-pyridinediamine hydrochloride and dihydrochloride salt (7) 6-Methoxy-2-methylamino-3-aminopyridine HCl 90817-34-8 / 83732-72-3  / 280-622-9 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,68 % calculated as free base (1,0 % as dihydrochloride). For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 0,68 % as free base (1,0 % as dihydrochloride) (b) Can cause allergic reaction 204 2,3-Dihydro-1H-indole-5,6-diol and its hydrobromide salt (7) Dihydroxy indoline Dihydroxy indoline HBr 29539-03-5 / 138937-28-7  / 421-170-6 Hair dye substance in non-oxidative hair dye products 2,0 % Can cause allergic reaction 205 See 219 (n) The entries concerning reference numbers 215 to 256 are replaced by the following: 215 4-Amino-3-nitrophenol 4-Amino-3-nitrophenol 610-81-1 210-236-8 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,0 % (b)  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  216 Naphthalene-2,7-diol 2,7-Naphthalenediol 582-17-2 209-478-7 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,0 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,0 % 217 m-Aminophenol and its salts m-Aminophenol m-Aminophenol HCl m-Aminophenol sulfate 591-27-5 / 51-81-0 / 68239-81-6 /38171-54-9 209-711-2 / 200-125-2 / 269-475-1 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,2 % To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  218 6-Hydroxy-3,4-dimethyl-2-pyridone 2,6-Dihydroxy-3,4-dimethylpyridine 84540-47-6 283-141-2 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,0 % To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  219 1-Hydroxy-3-nitro-4-(3-hydroxypropylamino)benzene (9) 4-Hydroxypropylamino-3-nitrophenol 92952-81-3 406-305-9 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 2,6 % calculated as free base. For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 2,6 % 220 1-[(2 ²-Methoxyethyl)amino]-2-nitro-4-[di-(2 ²-hydroxyethyl)amino]benzene (9) HC Blue No 11 23920-15-2 459-980-7 Hair dye substance in non-oxidative hair dye products 2,0 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 221 1-Methyl-3-nitro-4-(beta-hydroxyethyl)aminobenzene and its salts Hydroxyethyl-2-nitro-p-toluidine 100418-33-5 408-090-7 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,0 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,0 % 222 1-Hydroxy-2-beta-hydroxyethylamino-4,6-dinitrobenzene 2-Hydroxyethylpicramic acid 99610-72-7 412-520-9 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g m/kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 2,0 % 223 p-Methylaminophenol and its sulphate p-Methylaminophenol p-Methylaminophenol sulphate 150-75-4 / 55-55-0 /1936-57-8 205-768-2 / 200-237-1 /217-706-1 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,68 % (as sulphate)  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  224 1-Propanol, 3-[[4-[bis(2-hydroxyethyl)amino]-2-nitrophenyl]amino] (9) HC Violet No 2 104226-19-9 410-910-3 Hair dye substance in non-oxidative hair dye products 2,0 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers Can cause allergic reaction 225 1-(beta-Hydroxyethyl)amino-2-nitro-4-N-ethyl-N-(.beta.-hydroxyethyl)aminobenzene and its hydrochloride HC Blue No 12 104516-93-0 / 132885-85-9 (HCl)  / 407-020-2 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,75 % (as hydrochloride) For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,5 % (as hydrochloride) 226 4,4 ²-[1,3-Propanediylbis(oxy)]bisbenzene-1,3-diamine and its tetrahydrochloride salt (9) 1,3-bis-(2,4-Diaminophenoxy)propane 1,3-bis-(2,4-Diaminophenoxy)propane HCl 81892-72-0 / 74918-21-1 279-845-4 / 278-022-7 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,2 % calculated as free base (1,8 % as tetrahydrochloride salt). (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,2 % as free base (1,8 % as tetrahydrochloride salt) (b) Can cause allergic reaction 227 3-Amino-2,4-dichlorophenol and its hydrochloride 3-Amino-2,4-dichlorophenol 3-Amino-2,4-dichlorophenol HCl 61693-42-3 / 61693-43-4 262-909-0 /  (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % (as hydrochloride) (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,5 % (as hydrochloride) 228 3-Methyl -1- phenyl -5-pyrazolone Phenyl methyl pyrazolone 89-25-8 201-891-0 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,25 % To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  229 5-[(2-Hydroxyethyl)amino]-o-cresol 2-Methyl-5-hydroxyethylaminophenol 55302-96-0 259-583-7 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  230 3,4-Dihydro-2H-1,4-benzoxazin-6-ol Hydroxybenzomorpholine 26021-57-8 247-415-5 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,0 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  231 1,5-Di-(beta-hydroxyethylamino)-2-nitro-4-chlorobenzene (9) HC Yellow No 10 109023-83-8 416-940-3 Hair dye substance in non-oxidative hair dyes products 0,1 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 232 2,6-Dimethoxy-3,5-pyridinediamine and its hydrochloride 2,6-Dimethoxy-3,5-pyridinediamine 2,6-Dimethoxy-3,5-pyridinediamine HCl 56216-28-5 / 85679-78-3 260-062-1 /  Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,25 % (as hydrochloride) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  233 1-(beta-Aminoethyl)amino-4-(beta-hydroxyethyl)oxy-2-nitrobenzene and its salts HC Orange No 2 85765-48-6 416-410-1 Hair dye substance in non-oxidative hair dye products 1,0 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitritefree containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  You have a rash on your face or sensitive, irritated and damaged scalp.  You have ever experienced any reaction after colouring your hair.  You have experienced a reaction to a temporary black henna tattoo in the past.  234 Ethanol, 2-[(4-amino-2-methyl-5-nitrophenyl)amino]- and its salts HC Violet No 1 82576-75-8 417-600-7 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,25 % For (a) and (b)  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 0,28 % (b)  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  235 2-[3-(methylamino)-4-nitrophenoxy]ethanol (9) 3-Methylamino-4-nitrophenoxyethanol 59820-63-2 261-940-7 Hair dye substance in non-oxidative hair dye products 0,15 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 236 2-[(2-methoxy-4-nitrophenyl)amino]ethanol and its salts 2-Hydroxyethylamino-5-nitroanisole 66095-81-6 266-138-0 Hair dye substance in non-oxidative hair dye products 0,2 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers 237 2,2 ²-[(4-Amino-3-nitrophenyl)imino]bisethanol and its hydrochloride HC Red No 13 29705-39-3/94158-13-1 -/303-083-4 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,25 % (as hydrochloride) (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 2,5 % (as hydrochloride) 238 Naphthalene-1,5-diol 1,5-Naphthalenediol 83-56-7 201-487-4 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,0 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,0 % 239 Hydroxypropyl bis(N-hydroxyethyl-p-phenylenediamine) and its tetrahydro-chloride Hydroxypropyl bis(N-hydroxyethyl-p-phenylenediamine) HCl 128729-30-6 / 128729-28-2  / 416-320-2 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,4 % (as tetrahydrochloride) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  240 241 5-Amino-o-cresol 4-Amino-2-hydroxytoluene 2835-95-2 220-618-6 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  242 2,4-Diaminophenoxyethanol, its hydrochloride and its sulphate 2,4-Diaminophenoxyethanol HCl 2,4-Diaminophenoxyethanol sulphate 70643-19-5/ 66422-95-5 / 70643-20-8  / 266-357-1 / 274-713-2 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 2,0 % (as hydrochloride) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  243 1,3-benzenediol, 2-methyl 2-Methylresorcinol 608-25-3 210-155-8 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,8 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,8 % 244 4-Amino-m-cresol 4-Amino-m-cresol 2835-99-6 220-621-2 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  245 2-[(3amino-4-methoxyphenyl)amino]ethanol and its sulphate 2-Amino-4-hydroxyethylaminoanisole 2-Amino-4-hydroxyethylaminoanisole sulfate 83763-47-7 /83763-48-8 280-733-2 /280-734-8 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 % (as sulphate)  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  246 Hydroxyethyl-3,4-methylenedioxyaniline and its hydrochloride Hydroxyethyl-3,4-methylenedioxyaniline HCl 94158-14-2 303-085-5 Hair dye substance in oxidative hair dye products After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1,5 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  247 2,2 ²-[[4-[(2-Hydroxyethyl)amino]-3-nitrophenyl]imino]bisethanol (9) HC Blue No 2 33229-34-4 251-410-3 Hair dye substance in non-oxidative hair dye products 2,8 %  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers Can cause allergic reaction 248 4-[(2-Hydroxyethyl)amino]-3-nitrophenol 3-Nitro-p-hydroxyethylaminophenol 65235-31-6 265-648-0 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 3,0 % For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,85 % (b)  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  249 1-(beta-Ureidoethyl)amino-4-nitrobenzene 4-Nitrophenyl aminoethylurea 27080-42-8 410-700-1 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 0,25 % For (a) and (b):  Do not use with nitrosating agents  Maximum nitrosamine content: 50 Ã ¼g /kg  Keep in nitrite-free containers (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 0,5 % 250 1-Amino-2-nitro-4-(2 ²,3 ²-dihydroxypropyl)amino-5-chlorobenzene and 1,4-bis-(2 ²,3 ²-dihydroxypropyl)amino-2-nitro-5-chlorobenzene and its salts HC Red No 10 and HC Red No 11 95576-89-9 / 95576-92-4  /  (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 1 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 1,0 % 251 252 2-Amino-6-chloro-4-nitrophenol 2-Amino-6-chloro-4-nitrophenol 6358-09-4 228-762-1 (a) Hair dye substance in oxidative hair dye products (a) After mixing under oxidative conditions the maximum concentration applied to hair must not exceed 2,0 % (a) To be printed on the label: The mixing ratio.  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  (b) Hair dye substance in non-oxidative hair dye products (b) 2,0 % (b)  Hair colourants can cause severe allergic reactions. Read and follow instructions. This product is not intended for use on persons under the age of 16. Temporary black henna tattoos may increase your risk of allergy. Do not colour your hair if:  you have a rash on your face or sensitive, irritated and damaged scalp,  you have ever experienced any reaction after colouring your hair,  you have experienced a reaction to a temporary black henna tattoo in the past.  253 254 Disodium 5-amino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate (9); (CI 17200) Acid Red 33 3567-66-6 222-656-9 Hair dye substance in non-oxidative hair dye products 0,5 % 255 256 (3) Annex V to Regulation (EC) No 1223/2009 is amended as follows: (a) The entry concerning reference number 34 is replaced by the following: 34 Benzyl alcohol (10) Benzyl Alcohol 100-51-6 202-859-9 1,0 % (b) The following entry is added: 58 Ethyl-N-alpha-dodecanoyl-L-arginate hydrochloride (11) Ethyl Lauroyl Arginate HCl 60372-77-2 434-630-6 0,4 % Not to be used in lip products, oral products and spray products (4) Annex VI to Regulation (EC) No 1223/2009 is amended as follows: (a) The entry concerning reference number 1 is replaced by the following: 1 (b) The entry concerning reference number 28 is replaced by the following: 28 Benzoic acid, 2-[-4-(diethylamino)-2-hydroxybenzoyl]-. Hexylester Diethylamino Hydroxy benzoyl Hexyl Benzoate 302776-68-7 443-860-6 10 % (1) These substances may be used singly or in combination provided that the sum of the ratios of the levels of each of them in the cosmetic product expressed with reference to the maximum level authorised for each of them does not exceed 1. (2) OJ L 255, 30.9.2005, p. 22. (3) For use as a preservative, see Annex V, No 34. (4) This limit applies to the substance and not to the finished cosmetic product. (5) This limit applies to the substance and not to the finished cosmetic product. (6) The sum of those substances used in combination should not exceed the limits given as Maximum concentration in ready for use preparation . (7) The free base and salts of this hair colouring ingredient, unless prohibited under Annex II, are permitted for use. (8) For use as a preservative, see Annex V, No 58. (9) The free base and salts of this hair colouring ingredient, unless prohibited under Annex II, are permitted for use. (10) For other uses than preservatives, see Annex III, entry No 45. (11) For other uses than preservatives, see Annex III, entry No 197.